Van Deren, J.
(concurring)
I concur in the result and the reasoning, but write this concurrence to explain more fully the reason I would reverse.
Drug courts combine therapy for drug and alcohol addiction and the law. It is a highly successful approach to an enormous problem faced by society — people committing crimes related to their addiction. This innovation, endorsed by our legislature in enacting RCW 2.28.170, is, as the majority notes, aimed at reducing recidivism and diverting offenders away from the normal consequences of their criminal behavior. But in order to be successful, defendants must engage in treatment and be accountable to the court on a regular basis for their progress toward sobriety.
Drug courts require therapists to diagnose and treat the addiction and to report to the court at each hearing about how the person is doing in treatment. Therapists meet regularly with the members of the drug court team— usually the prosecutor, defense attorney, and other treatment providers, as well as with the defendant who is in drug court. The court holds hearings at regular intervals and for each hearing the treatment providers give progress reports, and the prosecutor and defense counsel discuss recommendations for sanctions or praise. The judge plays a key motivation role, praising success and meting out sanctions for program failure. See Ricardo S. Martinez, Drug Courts: An Innovative Approach to Drug-Related, Crime, Wash. St. B. News, November 1997, at 26.
But federal and state laws require that drug and alcohol treatment records be kept confidential. 42 U.S.C. § 290dd-2; RCW 70.96A.150. Thus, any record containing a reference to Cassill-Skilton’s progress and compliance or discussions with the treatment team or therapists about the conse*660quences of her failure to comply with her treatment goals is unavailable.
There is nothing in the legal record on appeal that indicates Cassill-Skilton was informed: (1) a recommendation to terminate her from the drug court program would be made in November and the basis for the recommendation, (2) the date of the hearing when termination from the program would be decided, and (3) that she had a right to contest both the termination and the alleged violations. Cassill-Skilton maintains on appeal that she never received any such notice.
Further, there is no record reflecting the trial court’s findings, which would show what evidence the court relied on to terminate Cassill-Skilton from the drug court program. As the majority states, State v. Marino, 100 Wn.2d 719, 674 P.2d 171 (1984), requires the trial court to clearly state the evidence upon which it relies as the neutral fact finder in termination hearings. The statement may be made orally or in writing. Marino, 100 Wn.2d at 727.
This lack of a record prevents us from concluding that Cassill-Skilton’s due process rights were satisfied.